Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed August 13, 2021, and the Petition Decision of October 6, 2021, which granted Applicant’s Petition under 37 CFR 1.137(a), also filed August 13, 2021, to revive a patent application abandoned unintentionally. Claims 1-15 and 17-19 have been amended; claims 16 and 20 have been canceled; and claim 21 has been newly added. Claims 2, 4-9, 11-15, 17, and 19 have been withdrawn. Claims 1, 3, 10, 18, and 21 are under examination. 
Election/Restrictions
In the response filed September 11, 2019 in reply to the restriction/election requirement mailed June 27, 2019, Applicant elected i) “BSS” as the species of chemical whose plasma level is measured, ii) “cardiovascular disease” as the species of grounds on which the patient is diagnosed with disease, and iii) “nitrite” as the species of pharmaceutical composition being administered. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s response filed September 11, 2019 was non-compliant. Obviously, “cardiovascular disease” is certainly not a proper ground on which the patient is diagnosed with cardiovascular disease. On the contrary, as noted in the Notice of Non-compliant Amendment mailed December 27, 2019, the restriction letter made it crystal clear that Applicant was to elect one specific ground from those recited in claims 2-19, e.g. “the patient is African American and the plasma BSS level is significantly lower than the average control BSS level”. In a follow-up response filed February 27, 2020, Applicant elected “diagnosing a patient with cardiovascular disease based on the patient having a lower plasma BSS level compared to the average control BSS level” as the species of grounds on which the patient is diagnosed with cardiovascular disease. Once again, Applicant failed to elect a specific disclosed species of grounds presented in claims 2-19. 
As a courtesy, and in the interest of furthering compact prosecution, the follow-up election was entered. However, because Applicant’s election of the species of grounds was intentionally broad and generic, it is understood that any cardiovascular disease reads on any other cardiovascular disease (e.g. aortic disease is not patentable distinct from coronary artery disease), and any patient reads on any other patient (e.g. a Caucasian female is not patentable distinct from an African-American male). The patient must have a lower plasma BSS level compared to the average control BSS level, but any diagnosis (e.g. aortic stenosis) that falls within the purview of “cardiovascular disease” is not patentably distinct from any other diagnosis (e.g. congestive heart failure) that falls within the purview of “cardiovascular disease”. Indeed, if the particulars of the patient and the cardiovascular disease were critical and patentably distinct, then Applicant should have elected a specific ground for diagnosis, including a specific patient (e.g. Caucasian female) and a specific cardiovascular disease, when the opportunity was presented and then re-presented. 
Therefore, in view of Applicant’s own elections, a prior art disclosure of any patient (e.g. male or female, Caucasian or African-American, tall or short, young or old, etc.) being diagnosed with any cardiovascular disease (e.g. aortic disease, coronary artery disease, heart failure, etc.) based on the patient having a lower plasma BSS level compared to the average control BSS level meets the elected limitation, and any patient and any cardiovascular disease is not patentable distinct from any other patient or any other cardiovascular disease, as long as the patient has a lower plasma BSS level compared to the average control BSS level, and it is known that this condition correlates with the existence of cardiovascular disease.
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract contains numerous grammatical and punctuation errors (e.g. “according further embodiments”, “has a one of”, “has a both lower”, etc). Applicant is advised to clean up the abstract to conform to proper English grammar, punctuation, and sentence structure. 
2. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients, and if the invention pertains to a method, the abstract should recite the key requisite active steps. In short, the abstract should inform the reader as to precisely what the invention is as clearly and concisely as possible.
3. The abstract is lengthy. The opening sentence introduces “devices” and “therapeutics” without further elaborating, and then proceeds to describe the basic method of diagnosis and treatment all in the same sentence, with improper punctuation (e.g. employing commas where semicolons should be used).
4. The abstract discloses diagnosing a patient with “peripheral atrial disease”. There is no such thing. On the contrary, one of ordinary skill in the art would generally understand the atria as being a component of the 4-chamber heart (i.e. two atria and two ventricles). One of ordinary skill in the art would understand the peripheral vasculature (i.e. arteries, veins, etc.) as being outside the realm of the heart. Perhaps Applicant is confusing “peripheral atrial disease” with the well-known condition “peripheral arterial disease”.  
5. The abstract recites the expression “cardiac arterial disease” which appears to perhaps be a typographical error for “cardiovascular disease”, or perhaps the intended condition “coronary arterial disease”. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 10, and 18 are objected to because of the following:
1. In claim 1, the expression “measuring plasma levels of one of” appears to be a typographical error for the intended expression “measuring the plasma level of”. There appears to be an extraneous “and” in the phrase “and a cholesterol-modifying medication”. 
2. In claim 10, the expression “the plasma BSS level lower than” appears to be a typographical error for the intended expression “the plasma BSS level is lower than”.
3. In claim 18, the expression “the patient is African Americans” appears to be a typographical error for the intended expression “the patient is African American”. Further, the expression “compared to respective average” appears to be a typographical error for the intended expression “compared to the respective average”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 stipulates in a wherein clause that “the average Caucasian control plasma BSS level is substantially 0.4 µM”. Applicant does not appear to point to where adequate support for this newly added limitation exists in the original specification. None can be found. The specification says nothing about “substantially 0.4 µM”. 
This constitutes new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 is directed broadly to “a method of diagnosing and treating cardiovascular disease in a patient”, and first requires measuring the plasma level of e.g. BSS, but then discloses that a patient is diagnosed with “coronary arterial disease” when the patient is “Caucasian” and “plasma BSS level is significantly lower than a respective average Caucasian control plasma BSS”, but then goes on to stipulate the step of administering a pharmaceutical composition to the patient when diagnosed with coronary arterial disease. One of ordinary skill in the art cannot definitively ascertain whether the patient is necessarily limited to a Caucasian patient generally and the cardiovascular disease is limited to coronary arterial disease generally; or, alternatively, whether only the Caucasian patient is necessarily diagnosed as having coronary arterial disease by the BSS level described (i.e. the claim thus excludes non-Caucasian patients from being diagnosed in this manner), but that the administering of the pharmaceutical composition applies to any patient diagnosed with coronary arterial disease, which diagnosis could have been made by any suitable method. To add to the fuzzy confusion, it is noted that in some of the dependent claims, the patient referenced is not even necessarily Caucasian. 
***For examination, the claim as a whole is being interpreted as being limited to a Caucasian patient with a plasma BSS level significantly lower than a respective average Caucasian control plasma BSS. Further, while the Caucasian patient may be diagnosed with coronary arterial disease, the patient is not necessarily limited to having only coronary arterial disease. The patient may have other cardiovascular diseases as well.
2. Claim 1 stipulates the step of administering “an effective dose” of the pharmaceutical composition. One of ordinary skill in the art cannot definitively ascertain what the dose must necessarily be “effective” for, and thus cannot definitively ascertain the metes and bounds of the “effective dose”. Indeed, the claim is broadly directed to treating “cardiovascular disease”, but would seem to require the patient be diagnosed specifically with coronary arterial disease. But the claim is not clear whether the “effective dose” is thus effective for treating specifically “coronary arterial disease”, and whether the pharmaceutical composition necessarily treats coronary arterial disease at all. Indeed, it is noted that the pharmaceutical agents recited in the claim are well known and generally useful for treating a wide variety of cardiovascular diseases far beyond coronary arterial disease, and in fact one of ordinary skill in the art would recognize that while some of the recited agents are typically employed to treat cardiovascular disease more broadly, they may not be the first choice for treating specifically coronary arterial disease. 
***For examination, the claim is being interpreted as the “effective dose” of the recited agents is effective for treating any cardiovascular disease. 
3. Claim 1 provides that the pharmaceutical agent is one of those recited. However, the claim recites at least one broad limitation (e.g. a hypertension medication) together with at least one narrower limitation (e.g. ACE inhibitor) that falls within the broad limitation in the alternative in the same claim, which is indefinite. 
4. Claim 1 recites the acronym “CTH”, which is not defined by the claim. Claims must stand alone to define the invention, and should not rely on the specification or the drawings to give them meaning. 
5. Claim 1 recites “beta blocker”, “ACE inhibitor”, “ARBs”, “a medication to control blood sugar”, “a cholesterol-modifying medication”, a CTH polymorphism therapeutic”, and “an eNOS polymorphism therapeutic”, which render the claim indefinite. These groups of compounds are defined merely by an intended function or functional outcome and not by the actual chemical compounds. It is not clear whether the groups so enumerated each have a common core structure, and no examples for any of these groups are even provided in the specification. One of ordinary skill in the art would not even understand “a CTH polymorphism therapeutic” or an “eNOS polymorphism therapeutic”, and would not understand which CTH polymorphisms and eNOS polymorphisms underly cardiovascular disease, and which therapeutics are adequately “therapeutic” against the relevant polymorphisms with respect to cardiovascular disease, and thus could not definitively ascertain the metes and bounds of these limitations. 
Claim 3 is indefinite for the following:
1. One of ordinary skill in the art would not understand “peripheral atrial disease”. Again, one of ordinary skill in the art would generally understand the atria as being a component of the 4-chamber heart (i.e. two atria and two ventricles). One of ordinary skill in the art would understand the peripheral vasculature (i.e. arteries, veins, etc.) as being outside the realm of the heart. Hence, one of ordinary skill in the art would not understand the limitation “peripheral atrial disease”. 
2. Claim 3 depends from claim 1, which, as just noted, is being interpreted as if “the patient” is necessarily limited to a Caucasian patient being diagnosed with coronary arterial disease. Claim 3 now requires “the patient” to be African-American and diagnosed with “peripheral atrial disease”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 10, which depends from claim 1, provides that “the patient” is diagnosed with either one of coronary arterial disease or peripheral arterial disease when the patient is Caucasian and the plasma BSS level is lower than an average control plasma BSS level. Claim 1, however, strictly requires that “the Caucasian patient” is diagnosed with coronary arterial disease in particular when the plasma BSS level is significantly lower than an average control plasma BSS level. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 18 depends from claim 1, which, as just noted, is being interpreted as if “the patient” is necessarily limited to a Caucasian patient being diagnosed with coronary arterial disease. Claim 18 requires “the patient” to be African-American and more generally diagnosed with cardiovascular disease when either one of the total sulfide level or the BSS level is lower than the respective average control level. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 21 stipulates that the average Caucasian control plasma BSS level is “substantially 0.4 µM”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “substantially 0.4 µM”, and whether ““substantially 0.4 µM” necessarily includes or excludes exactly 0.4 µM, and where the boundary lies between “substantially 0.4 µM” and not “substantially 0.4 µM”, which appears to be arbitrary and subjective, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claim. 
Claims 3, 10, 18, and 21 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, which depends from claim 1, stipulates that “the patient” is African-American and diagnosed with “peripheral atrial disease”. Claim 1, however, requires that “the patient” is Caucasian and is diagnosed with coronary arterial disease. Claim 3, therefore, does not include all the limitations of claim 1 from which it depends. 
Claim 10, which depends from claim 1, stipulates that the patient is diagnosed with either one of coronary arterial disease or peripheral arterial disease when the patient is Caucasian and the plasma BSS level is lower than an average control plasma BSS level. Claim 1, however, strictly requires that “the Caucasian patient” is diagnosed with coronary arterial disease in particular when the plasma BSS level is significantly lower than an average control plasma BSS level. Claim 10, therefore, is broader in scope than claim 1 from which it depends. 
Claim 18, which depends from claim 1, stipulates that “the patient” is African American and is diagnosed with any cardiovascular disease based on either a lower plasma total sulfite level or a lower plasma BSS level compared to respective controls. However, claim 1 requires that “the patient” is Caucasian, and the diagnosis of coronary arterial disease is based on a lower plasma BSS. Claim 18, therefore, does not include all the limitations of claim 1 from which it depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kevil et al. (U.S. Patent Application Pub. No. 2015/0233896), in view of Glaldwin et al. (U.S. Patent Application Pub. No. 2007/0154569).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating cardiovascular disease in a patient comprising measuring the plasma level of bound sulfane sulfur (BSS), diagnosing the patient with coronary arterial disease when the plasma BSS level is lower than the average control plasma BSS level, and administering an “effective dose” of nitrite to the patient so diagnosed with coronary arterial disease. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kevil et al. disclose a method of treating cardiovascular disease in a patient comprising measuring the plasma level of bound sulfane sulfur (BSS), diagnosing the patient as having cardiovascular disease when the plasma BSS level is lower than the average control plasma BSS level, and administering an “effective dose” of a therapeutic agent to the patient so diagnosed with cardiovascular disease. 
Gladwin et al. disclose effectively treating cardiovascular disease, including coronary artery disease, with nitrite, to thus improve blood pressure and flow. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Kevil et al. do not explicitly disclose that the therapeutic agent is nitrite. This deficiency is cured by the teachings of Gladwin et al. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Kevil et al. and Gladwin et al., outlined supra, to devise Applicant’s presently claimed method. 
Kevil et al. disclose a method of treating cardiovascular disease in a patient comprising measuring the plasma level of bound sulfane sulfur (BSS), diagnosing the patient as having cardiovascular disease when the plasma BSS level is lower than the average control plasma BSS level, and administering an “effective dose” of a therapeutic agent to the patient so diagnosed with cardiovascular disease. Since Gladwin et al. disclose that nitrate is an effective therapeutic agent for treating cardiovascular disease, including coronary artery disease, to thus improve blood pressure and flow, one of ordinary skill in the art would thus be motivated to employ nitrite as the therapeutic agent in the method of Kevil et al., with the reasonable expectation that the resulting method will successfully treat cardiovascular disease. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Kevil et al. ‘896 does not teach Caucasians being diagnosed with CAD if plasma BSS level is significantly lower than a respective average Caucasian control plasma BSS level”, and, regarding Gladwin, “the Applicant was unable to even find a single mention of the phrase ‘peripheral arterial disease’ or PAD” and “was also unable to find even a single mention of the phrase ‘coronary arterial disease’ or CAD”, and thus the prior art rejection should be withdrawn.
The Examiner, however, would like to point out the following:
1. First, Kevil expressly discloses that “decreased plasma bound sulfone sulfur” is “significantly associated with the presence of cardiovascular disease” (see paragraph 0044). Kevil more particularly discloses that in both Caucasians and African Americans, significantly decreased plasma bound sulfone sulfur (BSS) is a marker for the presence of peripheral arterial disease (PAD) (see paragraph 0044). Kevil further discloses the basic premise of the presently claimed method, i.e. assaying the plasma BSS level of a patient, identifying the patient as having cardiovascular disease if the plasma BSS level is low compared to control, and then administering a therapeutic agent to thus treat the cardiovascular disease. 
2. The title of Gladwin is “Use of nitrite salts for the treatment of cardiovascular conditions”. In other words, one of ordinary skill in the art would thus understand that nitrite treats cardiovascular disease. In particular, Gladwin discloses that nitrite improves blood pressure and blood flow. Obviously, disorders of blood pressure and blood flow fall under the purview of cardiovascular disease. In paragraph [0017], Gladwin expressly discloses treating peripheral vascular disease of the arteries. In paragraph [0105], Gladwin discloses that the decrease in blood flow to the tissue can be due to e.g. coronary disease. In other words, one of ordinary skill in the art would without question understand that nitrite treats insufficient blood flow to the heart due to coronary arterial disease. Gladwin discloses the relevant subject matter for which it was cited, and this is sufficient. In stark contrast to Applicant’s assertion, Gladwin need not recite verbatim the specific phrase “peripheral arterial disease” or “coronary arterial disease” or the acronyms PAD or CAD to be relevant. 
3. In view of the cited prior art, one of ordinary skill in the art would thus arrive at a method in which the plasma BSS level of the patient is determined and compared to a control value; and if the BSS level is low, the patient is diagnosed with cardiovascular disease and nitrite therapy is commenced. Such a method includes all of the actual active steps performed by the hand of man, i.e. determine plasma BSS level, and if the level is low compared to control, commence nitrite therapy. Whatever diagnosis one devises to put on paper if the measured plasma BSS level is lower than the control level is essentially nothing more than an abstraction and is otherwise irrelevant if the end result is the commencement of nitrite therapy. In other words, if the plasma BSS level is low compared to a control level, the patient is identified as having cardiovascular disease and nitrite therapy is commenced, and it does not matter whether one refines the diagnosis to “coronary arterial disease” in one case and “peripheral arterial disease” in another case, the actual method steps are the very same in both cases and the methods are thus not patentably distinct. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617